DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/09/2021 has been considered by the examiner.  
Status of Claims
Acknowledgement is made to applicant's amendment of claims 3 and 5-6. Claims 7-10 are new additions. Claims 1-10 are pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oare et al. (US 5,368,082), in view of Yoshikawa (US 2015/0013865 A1), in view of Emerson et al. (EP 0157716 A1).
Regarding claims 1, 5
Oare further discloses the belt reinforcing layer 59 is formed by abutting wide strips and alternatively by overlapping adjacent strips. And that the use of the overlay improves high speed performance, but also decreases noise performance when used in the thinner areas of the tire, see Col 13 lines 18-56. Therefore, one would have good reason to use an overlay layer whereby abutting adjacent strip ends of the overlay layer would create a single overlay layer, and overlapping the adjacent strip ends at the equatorial plane of the tire which has more tread portion disposed above the overlay layer than at the shoulder portion. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tread portion to have a center reinforcing portion, which is a portion in which an overlay layer has overlapping adjacent strip ends – (construed as belt reinforcing layer stacked at a position of a center region, which is a region in the tire width direction where the center block is located), than at positions other than the center region.
As to a width Wc in the tire width direction of the center reinforcing portion of  the belt reinforcing layer being within a range of 0.5Gr ≤  Wc ≤ 2.5Gr with respect to a thickness Gr of the side reinforcing rubber at a tire maximum width position; and an average width of the width Wc of the center reinforcing portion being within a range from 50% or greater to 90% or smaller of a width in the tire width direction of the center block:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



As depicted above in partial reproductions of FIGS. 3-4, construing the overlapping portion at the equatorial plane as Wc. Then with guidance provided by the figures above it is readily seen that the width of the overlapping portion at the equatorial plane is at least 50% and less than 100% of the width of the elastomeric filler 42 – (construed as a thickness Gr of the side reinforcing rubber at a tire maximum width position); and the overlapping portion at the equatorial plane has a width which is at least 50% and less than 90% of the width of the tread center block disposed above it -which meets the claimed (width Wc in the tire width direction of the center reinforcing portion of  the belt reinforcing layer being within a range of 0.5Gr ≤  Wc ≤ 2.5Gr with respect to a thickness Gr of the side reinforcing rubber at a tire maximum width position; and an average width of the width Wc of the center reinforcing portion being within a range from 50% or greater to 90% or smaller of a width in the tire width direction of the center block
Oare does not explicitly disclose the tread is formed of rubber or the use of sipes in its tire.
One of ordinary skill in the art would understand that the tread of a tire formed of rubber. IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to form Oare's run-flat tire tread of a rubber composition since official notice is taken that tread rubber compositions are a well-known / conventional type of tire tread. Thus, Oare discloses a tread rubber layer 12 disposed on an outer side in the tire radial direction of the belt reinforcing layer 59 in the tread portion.
Yoshikawa discloses the provision of more sipes in the tread surface may increase the edge components thereof, and that on the other hand, it deteriorates the rigidity of the land portion of the tread, see [0002]-[0003]. And to provide a balance between the contradictory effects its tread pattern is configured such that: Generally, the density of sipe in a center region of the tread is larger than that in a shoulder region of the tread, therefore, it is possible to exert the effect of the present invention more by defining the sipe density of each region, see [0038] – corresponds to the claimed (plurality of sipes formed in the plurality of blocks to extend in a tire width direction; a density in a tire circumferential direction of the plurality of sipes formed in a center block which is the block closest to a tire equatorial plane among the plurality of blocks being larger than a density in the tire circumferential direction of the plurality of sipes formed in shoulder blocks 
Emerson discloses a pneumatic tire is a complex dynamic article of manufacture and requires that the reinforcing structure go through many repeating stress strain cycles throughout its life. Therefore, it is important that the cord be properly designed and have the appropriate strength and fatigue properties, see page 2 lines 19-24. And provides belt layer cords having a density of between 2 and 20 ends per 2.54 cm – (construed as 0.08 mm – 0.8 mm), see page 4 lines 28-34 – corresponds to a tire having in the center portion of the tread pattern a cord density of 0.10 cords/mm or greater to 0.30 cords/mm or smaller. And as depicted in FIG. 2, a width in the tire width direction of the center block is within a range from 7% or greater to 20% or smaller of a development width of the tread portion.
One would readily apply the teachings of Yoshikawa and Emerson as doing so would provide a tire having a balanced sipe and cord density at the equatorial plane of the tire; which enhances the rigidity of the land portion disposed thereof while providing a cord of appropriate strength and fatigue properties. Moreover, forming the sipes such that the deepest portion of the sipes are within the edges of the overlapping portion at the equatorial plane of the tire, would have been obvious to one of ordinary skill, as this simply 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Oare to have a density in the tire circumferential direction of the plurality of sipes formed in the center blocks being within a range from 0.10 cords/mm or greater to 0.30 cords/mm or smaller; a width in the tire width direction of the center block being within a range from 7% or greater to 20% or smaller of a development width of the tread portion as reasonably suggested by Yoshikawa and Emerson to provide the tire with aforementioned benefits.
Regarding claim 2, modified Oare does not explicitly disclose the center reinforcing portion of the belt reinforcing layer is formed so as to protrude to an inner side in the tire radial direction. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, see MPEP 2144.04.
Claims 3-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oare et al. (US 5,368,082), in view of Yoshikawa (US 2015/0013865 A1), in view of Emerson et al. (EP 0157716 A1), as applied Matsunaga (JP 2006-327256A), in view of Clark, Mechanics of Pneumatic Tires, Nov 1971, page 30.
Regarding claims 3-4, 7-9, modified Oare does not explicitly disclose the claimed cap/undertread layer.
Matsunaga discloses a pneumatic tire suitable for improving the rollover resistance of a tire. The tire is configured to have cap 51 and undertread 52 tread rubber layers, where the undertread layer is at least 50% of the thickness of the cap layer, see [0033] and figures 2-3. The cap and undertread layers are configured to have a modulus at 300% and dynamic modulus respectively of 5 MPa – 15 MPa, whereby the rollover resistance characteristics of the tire (tire characteristics for suppressing the rollover of the vehicle at the time of a high-speed lane change or the like) are improved, see [0024]-[0025], [0036], [0042]. 
Clark discloses dynamic modulus for tread compounds exceeds the static modulus, sometimes by a factor or two or more, depending on the vibration conditions. Therefore, one would reasonably expect Matsunaga’s dynamic modulus range of 5 MPa – 15 MPa would be equivalent to a modulus 300% range of 10 MPa – 30 MPa.
And as previously discussed, modified Oare discloses forming the sipes such that the deepest portion of the sipes are within the edges of the overlapping portion at the equatorial plane of the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of modified Oare to have the claimed modulus range as taught by Matsunaga to provide the tire with the aforementioned benefits.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oare et al. (US 5,368,082), in view of Yoshikawa (US 2015/0013865 A1), in view of Emerson et al. (EP 0157716 A1), as applied to claim 1 above, in view of Yamaguchi (US 2015/0251496 A1).
Regarding claim 6, modified Oare does not explicitly disclose the claimed rubber thickness ratio.
Yamaguchi discloses a pneumatic tire that can improve the yield of the base tire used in retread tires, see [0005]. The tire is configured to have a thickness as an under-groove gauge UDcc – (construed as a rubber thickness between the belt reinforcing layer and a groove bottom of the plurality of main grooves defining the center block) and a thickness as a grove depth Dcc – (construed as an average thickness of the tread rubber layer, in the center block, on the outer side in the tire radial direction of the belt reinforcing layer); whereby a ratio of UDcc/Dcc is set with regards to rolling resistance in a range of 0.20 ≤ UDcc/Dcc, see [0061]-[0063] – corresponds to the claimed range of 0.12 ≤ (Tg/Tc) ≤ 0.4.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oare et al. (US 5,368,082), in view of Yoshikawa (US 2015/0013865 A1), in view of Emerson et al. (EP 0157716 A1), in view of Matsunaga (JP 2006-327256A), in view of Clark, Mechanics of Pneumatic Tires, Nov 1971, page 30, as applied to claim 8 above, in view of Yamaguchi (US 2015/0251496 A1).
Regarding claim 10, modified Oare does not explicitly disclose the claimed rubber thickness ratio.
Yamaguchi discloses a pneumatic tire that can improve the yield of the base tire used in retread tires, see [0005]. The tire is configured to have a thickness as an under-groove gauge UDcc – (construed as a rubber thickness between the belt reinforcing layer and a groove bottom of the plurality of main grooves defining the center block) and a thickness as a grove depth Dcc – (construed as an average thickness of the tread rubber layer, in the center block, on the outer side in the tire radial direction of the belt reinforcing layer); whereby a ratio of UDcc/Dcc is set with regards to rolling resistance in a range of 0.20 ≤ UDcc/Dcc, see [0061]-[0063] – corresponds to the claimed range of 0.12 ≤ (Tg/Tc) ≤ 0.4.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749